DETAILED ACTION

This Office Action is in response to the original filing of August 31, 2020. Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on February 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,795,754 B2 & U.S. Patent No. 10,365,962 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently presented claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
Gunther (US 2009/0226872 A1) discloses developing, administering and grading tests, assignments and other evaluations, and analyzing, compiling and reporting the results. One simple embodiment of the present invention provides methods for educational instructors to develop tests for their students, to grade those tests, to analyze those grades and to produce reports of those grades and that analysis.

Wessels (US 2013/0318469 A1) disclose software tools for displaying student grades to a class, easily recording student behavior during lessons, and adjusting student grade output in real time. The system provides students immediate feedback on their behavior, and provides teachers with an integrated grading tool that accurately incorporates student behavior into the final grade.

Paz Salgado (US 2013/0173479 A1) discloses diagnosis of incidents and provision of technical support in a communication service which gathers information both from the user and from previous incidents whose information is stored in a database, and provides an identification of the problem, as well as a solution if possible, by dynamically determining data about the incident and requesting information according to the data.

The prior art of record does not disclose or suggest either singly or in combination a server, comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory which, when executed, cause the system to: receive: an attribute data identifying an attribute of a client device coupled to the network; and an error message associated with an electronic communication between the server and the client device; identify, using a comparison of the error message to the plurality of detected messages and the attribute data, a trend within a plurality of error messages including the error message; generate, using the trend, an adjustment value with which testing scores of students 
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2.15.2022